Citation Nr: 0513267	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1973 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 30 percent disability evaluation for the 
veteran's service-connected schizophrenia, paranoid type. 

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board.  The veteran failed to appear and 
neither furnished an explanation nor requested a postponement 
or another hearing.  Thus, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d).  Accordingly, the claim will be 
considered based on the evidence of record.


FINDING OF FACT

The veteran's service-connected schizophrenia does not 
manifest with flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbance of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Codes 9203, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2002 letter informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the letter informed the 
veteran of any information and evidence needed to 
substantiate and complete a claim of entitlement to an 
increased evaluation; particularly, it stated that current 
medical evidence should show that a service-connected 
disability had increased in severity.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent the 
August 2002 letter prior to the rating decision on appeal.  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Pelegrini, 
18 Vet. App. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes obtaining a medical examination 
when such is necessary to make a decision on the claim.  
Here, the RO obtained VA examination reports from September 
2002 and September 2004.  Also of record are VA North Texas 
Health Care System reports from June 2000 to June 2004 that 
are directly relevant to the pending claim.  Finally, further 
medical examination is not necessary in this case because the 
reports already of record are sufficient for the purposes of 
informing the ensuing decision.

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

Of record are outpatient treatment records from the VA North 
Texas Health Care System (North Texas HCS).  In August 2002, 
the veteran had a Mental Health Psychosocial Assessment; the 
administering professional noted that the veteran was a poor 
historian, and became easily frustrated/agitated when he 
could not remember information.  The technician encouraged 
the veteran to give his best estimates of the information, 
which appeared to reassure and calm the him.  The veteran had 
minimal eye contact, and his affect was blunt.  The veteran 
was, however, friendly and cooperative.  

At a September 2002 VA examination, the examiner noted that 
he had previously examined the veteran in 1998 and 2000.  The 
veteran was not taking any antipsychotic medications.  The 
veteran stated, "Sometimes I think I am stuck with what I 
have."  The veteran had trouble getting to sleep, was very 
restless, and did not sleep a whole lot.  The veteran handled 
stress by hollering and yelling, and stated that he got 
depressed and cried.  The veteran stated that he had had 
thoughts of suicide, and that he occasionally heard voices.  
The voices did not command him to do anything or hurt 
anybody, but they were critical and never said anything good.  
The veteran was able to give the current date; he did not 
know the President of the United States or the Governor of 
Texas.  The examiner stated that it was clear the veteran did 
not know the preceding information.  

A mental status examination revealed that the veteran was 
casually and neatly dressed.  He was cooperative, a little 
more than the last time the examiner saw the veteran.  The 
veteran was oriented to time, place, and person.  He was able 
to organize and express some things.  The veteran remained 
vague and guarded with information.  His affect was moderate 
tension and anxiety.  The veteran's mood was moderate 
depression.  The veteran was still hallucinating, without too 
much command, mostly critical.  He was not having any other 
hallucinations, at least that he told the examiner.  The 
examiner noted no organicity.  The veteran's memory was 
reasonably good, judgment was good, and he had little 
insight.  The examiner's impression was schizophrenia, 
chronic paranoid, with a Global Assessment of Functioning 
(GAF) of about 65.  

An October 2002 record from North Texas HCS noted that the 
veteran had a history of paranoid schizophrenia, and a 
history of noncompliance with psychotropic medications.  The 
veteran denied auditory and visual hallucinations at the time 
of the assessment, but reported experiencing them several 
weeks ago.  Treatment notes indicated that the veteran needed 
psychiatric stabilization along with working recovery.  A 
March 2003 mental health assessment noted that the veteran 
reported visual hallucinations and auditory hallucinations 
two to three time week, though he denied suicidal and 
homicidal ideations.  The veteran reported one suicide 
attempt from the early 1990s.  

A May 2003 assessment noted the veteran's complaint of a 
drinking problem.  The veteran's past psychiatric history was 
noted with schizophrenia in 1975.  The veteran reported 
hearing voices with running commentary.  The voices told him 
to "smack women," and "chop on people."  These voices 
stopped with antipsychotic medication.  The veteran reported 
haldol did not alleviate the voices and caused akathesia.  
Currently, he managed on olanzapine 10 milligrams by mouth 
every night, and he denied hearing voices.  A mental status 
examination found that the veteran was well groomed and had 
good eye contact.  The veteran's behavior was cooperative, 
motor within normal limits, speech was non-pressured and non-
slurred, and the veteran's mood was euthymic and full range 
affect.  Additionally, the veteran's thought process was 
concrete thinking, and he did not have active hallucinations 
or delusions.  The Axis I diagnosis was schizophrenia, 
alcohol dependent, with a GAF of 55.  

Also in May 2003, the veteran was scheduled to see an 
examiner to have his olanzapine dosage increased.  On May 28, 
the veteran was admitted to the Substance Abuse 
Rehabilitation Treatment Program.  He reported that within 
the past thirty days, he had experienced serious depression, 
serious anxiety or tension, hallucinations, trouble 
understanding, concentrating, or remembering, and trouble 
controlling violent behavior.  The veteran reported suicidal 
ideation, but not within the past thirty days.  A May 30 
mental status examination noted that the veteran was well 
dressed and groomed.  He was cooperative, had good eye 
contact, was without agitation or retardation, and had normal 
speech.  The veteran did not have active hallucinations or 
delusions.  The examiner noted that the veteran had increased 
his olanzapine to 20 milligrams.  A June 4 treatment note 
indicated a status quo mental status examination, and that 
the veteran's thought process was goal directed with good 
insight.  It was recommended that the veteran's 20 milligrams 
of olanzapine be continued-the veteran denied auditory or 
visual hallucinations or bizarre thought throughout the 
hospital course. 

On June 6, the veteran reported that his new psychotic 
medications helped him for the first time, and he was not 
having side effects and/or feeling "doped up."  The veteran 
appeared to be well motivated to continue with the 
psychiatric recovery.  On June 10, the veteran continued to 
deny auditory hallucinations.  A mental status examination 
maintained the status quo.  

An August 14 outpatient note indicated that the veteran 
reported things were going OK, but that he had frequent 
arguments with others.  The veteran strongly denied violence 
towards others.  The veteran admitted that he had been 
talking to himself recently.  A mental status examination 
revealed that the veteran was alert and oriented times four, 
showed no physical or emotional distress, had good eye 
contact and appropriate grooming.  The veteran's speech was 
of a normal rate, pressure, and volume.  His affect was 
reactive.  The were no auditory hallucinations, visual 
hallucinations, suicidal ideations, homicidal ideations, or 
delusions.  The veteran's insight and judgment were fair.  
The plan was to continue the veteran's Zyprexa 20 milligrams 
every night.  An addendum noted that though the veteran 
reported compliance with meds, he had not filled Zyprexa 
since May 2003.  The examiner noted that med compliance would 
be discussed at a follow-up appointment.  

On September 18, the veteran complained of continued mood 
swings and poor sleep.  The veteran reported taking the 
Olanzapine as directed.  He denied racing thoughts, spending 
sprees, and violence toward others.  The veteran had 
appropriate grooming, and normal speech.  On November 4, the 
veteran reported that his new psychotropic medication was 
helping with his mood swings.  On December 4, the veteran's 
mental status examination remained stable, and the veteran's 
affect was reactive of increased range since the last visit.  
The plan was to continue Zyprexa and Tomapax for additional 
mood stabilization.  

On January 27, 2004, treatment notes indicate that the 
veteran was oriented x3, and that the schizophrenia was 
stable.  On February 5, the veteran reported he was doing 
better and felt the medications were working.  The veteran 
had no racing thoughts, distractibility, and stated, "My 
mood has been great."  The veteran reported good sleep and 
appetite (the examiner noted that the veteran's weight had 
stabilized since on Topamax).  The examiner discussed 
reducing Zyprexa, and the veteran agreed to a small decrease 
secondary to possible side effects.  A mental status 
examination did not indicate any significant changes from 
those contained in recent treatment records.  

A note from May 6 indicated that the veteran had an 
unscheduled visit after missing two appointments in 
March/April 2004.  The veteran reported doing better, and 
felt that the medications were working.  He reported 
compliance, but later stated that he took medication when he 
got paranoid.  The veteran had not been experiencing racing 
thoughts, or distractibility.  The veteran reported good 
sleep and appetite.  A mental status examination revealed 
that the veteran was alert and oriented x4.  There were no 
other changes from recent assessments.  

The veteran underwent a September 2004 VA examination, where 
he asserted that he was trying to stay in control and self-
contained.  The medications helped him stay mellow.  The 
veteran's biggest issue was attempting to mend his 
relationship with his family.  As long as he stayed on 
medications, the veteran did not report any problems that 
effected his ability to work.  The veteran denied missing 
work due to psychiatric problems.  The veteran had not held a 
full-time outside job since January 2002; he currently 
attended Compensated Work Therapy, which he had been doing 
for the last fifteen months.  The veteran viewed that job as 
"protected," and he was quite insecure about his ability to 
maintain a job on the outside with real world stressors.  

A mental status examination found that the veteran presented 
as laid-back and cooperative.  The veteran's manner was 
somewhat guarded, but he was willing to answer questions.  He 
reported that he continued to have paranoid symptoms from 
time to time, as well as anxiety and depression.  The veteran 
responded to aggravated symptoms with more medication.  He 
did sometimes get the sense that other people were out to get 
him.  The veteran described himself as suspicious, but he 
kept his "mouth shut about it."  He sometimes experienced a 
feeling that someone was trying to control his thoughts.  
When he had such feelings he took medication.  The veteran 
reported that sometimes when he was along he heard voices, or 
looked over his shoulder.  Regardless of what he heard in his 
head, he tried to "blot it out" and take medications.  

The veteran denied suicidal ideation in the recent past, 
although he has experienced suicidal ideation earlier in his 
life when he was struggling to get his psychotic symptoms 
under control.  The veteran reported feeling sometimes 
depressed, and stated that he took antidepressants.  The 
veteran experienced homicidal thoughts.  He had such thoughts 
when he felt like "I have to defend myself."  He did not 
feel in danger of harming anyone at this time.  

The veteran's hygiene was good, and he appeared able to 
perform basic activities of daily living.  The veteran 
appeared oriented in all spheres.  There was no evidence of 
significant memory loss or impairment.  The veteran's speech 
was normal and on track.  There was no evidence of illogical 
or obscure speech.  

The examiner summarized that the veteran's psychotic symptoms 
appeared to be well controlled by the medications that he was 
taking.  By the veteran's report, he probably would have a 
lot more difficulty if he were not taking medication, and he 
did occasionally have aggravated psychotic symptoms that he 
self-treated by taking more medication.  There was no 
evidence at the time that he was experiencing any psychiatric 
problems that interfered with his job.  The veteran appeared 
to be suffered from chronic schizophrenic dating back to his 
time in service.  The Axis I diagnosis was paranoid 
schizophrenia, chronic.  The veteran's current GAF was 61.    

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's schizophrenia provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

III.  Analysis

A careful review of the evidence associated with the 
veteran's current claim, including his contentions concerning 
the severity of his symptoms in the substantive appeal (VA 
Form 9), indicates that a rating in excess of 30 percent is 
not appropriate.  Specifically, it is evident from the 
outpatient treatment reports, and records generated from the 
veteran's admission for in depth assistance with 
rehabilitation, that when on medication, the veteran's 
symptomatology associated with schizophrenia is well 
controlled.  The veteran voiced awareness of just that 
proposition on numerous occasions, particularly at the most 
recent VA examination.  

Mental status examinations conducted at the September 2002 VA 
examination and the September 2004 VA examination, including 
those noted above in the intervening time period, revealed 
continuous stability of hygiene, speech process, thought 
content, mood, orientation, and insight and judgment.  The 
latter assessment result improved with adjustment of and 
compliance with medication.  Though the veteran on occasion 
reported paranoid thoughts, or that he heard voices, these 
symptoms seemed to be moderated with continued medical 
treatment.  

The record simply does not contain evidence of a flattened 
affect, circumstantial, circumlocutory, or stereo-typed 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbance of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  The veteran had 
generally been described as cooperative and proactive in his 
treatment.  The most recent VA examination indicated that the 
veteran had reestablished contact with his family. 

Even taking into account 38 C.F.R. § 4.126(a), the record 
evidences an overall consistent representation, from 
different sources and a number of medical professionals who 
examined the veteran at various points, of the current 
severity of veteran's service-connected schizophrenia-that 
is, its current manifestation does not exceed a 30 percent 
disability evaluation at this time, reflected by the evidence 
of record obtained and submitted for the pending claim.   


ORDER

Entitlement to an evaluation in excess of 30 percent for 
schizophrenia is denied.



	                        
____________________________________________
	JAMES L .MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


